Citation Nr: 0124017	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  98-03 036A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the RO.  

In July 2001, the veteran appeared at a hearing held by the 
undersigned Member of the Board at the RO.  



FINDINGS OF FACT

1.  The veteran is shown to have injured his back when he 
fell about 20 feet in February 1970 during active service.  

2.  The veteran is shown to be currently suffering from low 
back disability manifested by chronic lumbar strain with 
degenerative disc and joint disease.  

3.  The veteran's current low back disability is shown as 
likely as not to be due to the injury sustained during 
service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his low 
back disability manifested by chronic lumbar strain with 
degenerative disc and joint disease is due to an injury that 
was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.  

During his hearing before this Member of the Board in July 
2001, the veteran testified that he was in receipt of Social 
Security disability benefits for his low back condition and 
submitted an SSI award letter.  He also reported additional 
treatment for his low back disability.  

Not all of these records are of file; however, given the 
favorable disposition of the veteran's case, the Board 
determines that the veteran has not been prejudiced by the 
Board's consideration of the merits of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  

A careful review of the service medical records shows that 
the veteran injured his back in a fall during service.  
Specifically, a copy of his July 1970 separation examination 
shows that he reported having suffered from recurrent low 
back pain following a fall in February 1970 during service.  

During his hearing before this Member of the Board in July 
2001, the veteran testified that his fall occurred from on 
top of a billet when he was laying corrugated plastic.  

A VA examination in September 1999 showed that the veteran 
had degenerative joint disease of the lumbar spine, status 
post disc laminectomy L4-5 in the 1980's and history of a 
back injury after being blown off a building in February of 
1970 while in the Republic of Vietnam.  

During a VA examination in November 1999, the VA examiner 
commented:  

Although I have been informed that this 
veteran ha[d] a known back condition for 
which previous service-connection has 
been denied, my professional opinion 
[was] that it [was] at least as likely as 
not that the patient's fall, per his 
report, while in the service, [was] at 
least as likely as not to have caused his 
development of his chronic lumbar strain 
and requirement for lumbar laminectomy 
for herniated disc L3-4 and L4-5 in 1998.  

The Board finds this medical opinion particularly significant 
because the examiner noted that, although the purpose of the 
examination was not to obtain a nexus opinion, after 
conducting a comprehensive and detailed physical examination, 
along with obtaining a medical history and reviewing the 
veteran's radiology reports, it was his professional opinion 
that the veteran's documented in-service injury and 
subsequent currently manifested back disability were related.  

Therefore, given the VA examiner's opinion, the Board finds, 
by extending the benefit of the doubt to the veteran, that 
service connection for his current low back disability 
manifested by chronic lumbar strain with degenerative disc 
and joint disease is warranted.  See Colvin v. Derwinski, 1 
Vet App 171 (1991).  



ORDER

Service connection for chronic lumbar strain with 
degenerative disc and joint disease is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 


